


Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of January 12, 2015, by and between Intrawest Resorts
Holdings, Inc. (the “Corporation”) and Travis Mayer (the “Executive”).


WHEREAS, the Corporation and Executive entered into that certain Employment
Agreement dated May 13, 2014 (as such agreement has been modified by the
adoption of a Flexible Time-Off Policy effective as December 31, 2014, the
“Employment Agreement”); and


WHEREAS, the Corporation and Executive desire to amend the Employment Agreement
with respect to Executive’s position and title.


NOW, THEREFORE in consideration of the mutual promises, covenants and agreements
contained herein together with other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Corporation and
Executive agree as following:


1.    Capitalized terms used herein, but not defined in this Amendment, shall
have the meaning assigned to them in the Employment Agreement.


2.    Subsection (a) of Section 2 of the Employment Agreement is hereby amended
to read as follows:


“(a)    Position and Reporting. During the Employment Term, the Executive shall
serve as the Executive Vice President, Chief Financial Officer and Treasurer of
the Corporation and shall report directly to the Chief Executive Officer of the
Corporation (the “CEO”).”


3.    Subsection (b) of Section 2 of the Employment Agreement is hereby amended
to read as follows:


“(b)    Duties and Responsibilities. During the Employment Term, the Executive
shall (i) be a full-time employee of the Corporation and shall dedicate all of
his working time to the Corporation and its subsidiaries and shall have no other
employment and no other business ventures which are undisclosed to the
Corporation or which conflict with his duties under this Agreement, provided
that this provision shall not restrict the Executive from engaging in private
investment activities on behalf of himself or his immediate family or, subject
to the prior approval of the CEO, serving on the board of directors (or similar
position) or committees thereof of a charitable, non-profit or civic
organization so long as any such activities do not conflict with this Agreement
or interfere with the Executive’s duties or responsibilities as an officer of
the Corporation and its subsidiaries and are not in respect of a Competitive
Business (as defined below), (ii) have the normal duties, responsibilities and
authority of an executive serving as an Executive Vice President, Chief
Financial Officer and Treasurer of a public corporation comparable to the
Corporation, subject to the power of the CEO or the Corporation to expand or
limit such duties, responsibilities and authority, either generally or in
specific instances, in each case, subject to the terms of this Agreement and
(iii) serve as an officer and/or member of the board of directors of any of the
Corporations’ Affiliates as requested by the CEO from time to time for no
additional compensation.”


4.    To the extent that there is any conflict between the terms of this
Amendment and the terms of the Employment Agreement, the terms of this Amendment
shall control. Except as provided herein, all terms and provisions of the
Employment Agreement shall remain unchanged.


 
INTRAWEST RESORTS HOLDINGS, INC.
 
 
 
/s/ Thomas F. Marano
 
Thomas F. Marano
 
Chief Executive Officer

 
 
 
EXECUTIVE
 
 
 
/s/ Travis Mayer
 
Travis Mayer

            








1

 